In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-401 CV

____________________


MICHAEL GOODALL, Appellant


V.


STAT CARE EMS, Appellee




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-177,376




MEMORANDUM OPINION
 The brief of the appellant, Michael Goodall, was initially due on November 21, 2007. 
The Court granted two extensions of time to file the brief, the second motion being granted
over the objection of the appellee.  On January 4, 2008, we granted the appellant's motion
for extension of time for filing the brief but informed the parties that the extension granted
was a final extension.  The appellant did not file his brief by the January 20, 2008 deadline,
and we notified the parties that the appeal would be submitted without briefs unless we
received both the brief and a motion for extension of time within ten days.  On January 28,
2008, the appellees filed a motion to dismiss the appeal. (1)  The appellees allege the appellant
failed to prosecute his appeal.  The appellant did not directly respond to the appellee's
motion, but requested an additional sixty days to file his brief.  The appellant makes a general
statement that he faces unspecified "health problems" and eviction, but provides no
supporting evidence for his assertions.  On February 8, 2008, we warned the appellant that
his appeal would be dismissed unless we received his brief by March 17, 2008.
	There being no satisfactory explanation for the appellant's failure to timely file the
brief, the appellee's motion is granted and the appeal is dismissed for want of prosecution.
See Tex. R. App. P. 38.8(a)(1); Tex. R. App. P. 42.3(b).  Costs are assessed against appellant.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered March 27, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Although titled "Appellee's Motion to Dismiss Goodall's Appeal for Lack of
Jurisdiction" the motion is more accurately described as a motion to dismiss for lack of
prosecution.